Citation Nr: 0635107	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-25 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

In July 2006, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  At that hearing, the veteran 
submitted additional evidence directly to the Board 
accompanied by a signed written waiver of the RO's initial 
consideration of this additional evidence.  In addition, a 
motion to advance this case on the Board's docket was granted 
by the Board for good cause shown.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).
  
In July 2005, the veteran filed a VA Form 21-4138, Statement 
in Support of Claim, which requested that VA consider 
entitlement to service connection for tinnitus.  This issue 
is being referred to the RO for appropriate action.


FINDING OF FACT

The veteran's bilateral hearing loss is related to active 
service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in July 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In addition, the veteran was advised by a 
March 2006 letter how disability ratings and effective dates 
are assigned  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran's service medical records are no longer 
available, most likely having been destroyed in an accidental 
fire at the National Personnel Records Center in 1973.  In 
cases where the veteran's service medical records are 
unavailable through no fault of the veteran, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  There is also a heightened 
obligation to assist the claimant in the development of his 
case.  The Board notes that the RO obtained morning reports.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The veteran was also 
accorded VA examination in December 2004. 38 C.F.R. § 
3.159(c)(4).  In September 2006, the Board requested an 
expert medical opinion regarding the etiology of the 
veteran's hearing loss; an opinion was provided in October 
2006.

The Board notes that the veteran is represented by counsel; 
and there has been no assertion of any failure to provide 
appropriate notice.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Sensorineural 
hearing loss can be service-connected on such a basis.  
However, the first showing of hearing loss in the record is 
not until 1999, more than 50 years after the appellant's 
discharge from service.  Alternatively, when a chronic 
disease is not present during service, service connection may 
be established under 38 C.F.R. § 3.303(b) by evidence of 
continuity of symptomatology.  Such evidence is lacking here.  
In light of the lack of any relevant history reported between 
1945 and 1999, service connection is not warranted under 
38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The veteran contends that his bilateral hearing loss is 
directly related to his active service from 1942 to 1945.  
Specifically, he testified at the July 2006 Board hearing 
that he had several incidents in service that caused hearing 
loss.  The veteran testified that he went through an 
infiltration course and an explosion went off right beside 
him and blew his helmet off and the next day he had hearing 
problems and he has had ringing in his ear since then.  The 
veteran also testified that exposure to noise on the rifle 
range as well as exposure to noise from large trucks and some 
construction equipment such as jackhammers while building 
railroads also affected his hearing as he did not wear 
hearing protection.  

The veteran's discharge record indicates that his military 
occupational special was that of a general carpenter and that 
he participated in the battles and campaigns in Normandy, 
Northern France, Rhineland, and Central Europe.  He was also 
noted to be a marksman with a rifle.  

In support of his claim, the veteran has submitted an August 
2004 letter from Dr. JEA, and two letters dated in May 2005 
and July 2006 from Dr. RM.  

The August 2004 letter authored by JEA, Doctor of Audiology, 
noted that the veteran was originally seen on July 24, 2002 
for an audiological and hearing evaluation and that the 
veteran reported utilizing hearing aid binaurally previously 
and was present to see if he could be further helped by his 
clinic.  The veteran was noted to be diagnosed with moderate 
to severe mid to high frequency sensorineural hearing loss 
bilaterally with the right ear being worse and fitted with 
binaural digital hearing aids.    

The May 2005 letter authored by RM, Audiology, noted that he 
had talked to BP on May 2, 2005 and that the figure 69.10 
presented the percentage of the daily dosage for the 
veteran's particular job.  Dr. MC noted that this would mean 
that if he was in that job, and using hearing protection, he 
would not be in danger of hearing loss based on an eight hour 
work day.  Dr. RM also stated that the fact that the veteran 
was in the service and round an accidental explosion that 
blew his helmet off could cause this hearing loss and that 
the fact that the veteran's daughter said that the veteran 
had a hearing loss about the same when she was child as it is 
now is more evidence that the loss was present at a young 
age.  Dr. RM stated that it was safe to say that it was more 
likely than not caused by the years in the service as well as 
the accidental explosion.  

The July 2006 letter authored by Dr. RM noted that he tested 
the veteran and that the results indicated a profound 
bilateral predominately sensorineural hearing loss in both 
ears.  He also noted that the veteran reported that prior to 
entering service, the veteran's hearing was normal and that 
while in service there was a ground level explosion 4-5 feet 
from his head which blew his helmet off and that after that 
he had tremendous ringing and could not hear.  Dr. RM also 
noted another explosion reported by the veteran while 
defusing booby traps in a tree at ear level.

Dr. RM noted that the veteran reported that he farmed for one 
year and worked in a control tower in a quarry.  He stated 
that the noise was quite low in the tower.  Dr. RM stated 
that he talked with BP of the Mine Safety and Health 
Administration who stated that the veteran's daily average 
hearing dose was 69.10 and that this is within the safe noise 
range for his job.  Dr. RM noted that the job did not create 
sufficient noise to damage hearing nor warrant the use of 
hearing protection.  Dr. RM stated that he reviewed the 
claims file and it was his opinion that it was more likely 
than not that the hearing loss was caused by the explosions.

The veteran was afforded a VA examination in December 2004 to 
determine the etiology of his bilateral hearing loss.  The VA 
examiner noted that the veteran reported occupational noise 
exposure as a control tower machinery operator at a rock 
quarry for 35 years and additional occupational noise 
exposure as a foundry worker for 1 year and as a factory 
worker for 2-3 years.  The examiner stated that given the 
lack of documentation of hearing loss at a time remotely near 
that which the veteran was in military service and his 
history of occupational noise exposure, it was not at least 
as likely as not that the veteran's hearing loss was related 
to his military service.

In March 2005, the December 2004 examiner was asked to review 
the claims file including the letter from Dr. JEA and provide 
a medical opinion as to whether the veteran's current hearing 
loss is related to his military service.  The VA examiner 
stated, "The letter of disagreement signed by the veteran 
dated 01/24/2005 referencing his 35-year career at a rock 
quarry, stated, "Employees were closely monitored by OSHA 
for any occupational hazards".  Results of any audiometric 
testing in accordance with OSHA would be of benefit in 
providing documentation of onset of hearing loss, 
particularly records relatively near that of the veteran's 
separation from military service.  Unfortunately, no such 
records were present.  Currently the earliest indication of 
hearing loss is from the 2002 examination by [JA], reported 
in his letter of 08/19/2004.  This examination was nearly 57 
years post military service.  It is also noteworthy that the 
letter from [JA] states "no tinnitus" was present.  The 
veteran does have a long history of occupational noise 
exposure.  There is no documentation of hearing loss or 
tinnitus at a time near that which the veteran was in 
military service.  Affording the veteran the benefit of the 
doubt, at this time it is my opinion that it is less than 
likely that the veteran's hearing loss or tinnitus are as a 
result of his military service. 

The Board requested a medical expert's opinion to address the 
etiology of the veteran's bilateral hearing loss.  The 
examiner, PR, stated, "The question posed to me is whether 
or not I believe that the noise trauma that this patient 
suffered from 1942 until 1945 could have contributed to his 
present hearing loss.  My impression is that there is a 
greater than 50% chance that it did, although we will never 
have proof of his hearing before and after he served in the 
Army.  He certainly had numerous exposures to noise trauma 
while he served in the military.  There was not the 
understanding of noise or hearing protection, and it seems 
obvious to me that this patient did begin to have his hearing 
loss at that time.  Subsequently, he may have lost more 
hearing, obviously due to age, presbyacusis, and due to his 
working but I still think that his hearing loss began while 
he was in the service."

The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the veteran's 
bilateral hearing loss is related to service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others. Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.  

However, a more detailed discussion of the specific opinions, 
credentials of the diagnosticians, and circumstances of 
opinions in this case would not clarify the matter.  It would 
merely highlight that there is not a clear, rational basis 
for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical 
evidence of record, both for and against a finding that the 
veteran's bilateral hearing loss is related to his military 
service, is in a state of equipoise.  Accordingly, all doubt 
is resolved in favor of the veteran and the Board concludes 
that his current bilateral hearing loss was incurred during 
active service. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


